DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to the petition decision of 03/24/2022 in Applicant's favor, Applicant, on 03/31/2022, amended Claims 1, 6, 12, 14, 15, 17, 23 and 25-28. Claims 2-5, 7-11, 13, 16, 18-22 and 24 are as originally or previously filed.
Claims 1-28 are pending in this application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 06/01/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Amendment

4.	Applicant’s amendments and arguments are acknowledged.

5.	The prior 35 USC §112 rejection withdrawn in light of Applicant’s arguments. 

6.	The prior 35 USC §103 rejection withdrawn, and new 35 USC §103 rejection added in light of Applicant’s amendments. 



Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

8.	Claims 1-5, 7-14, 16, 26 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (US Patent Publication Number 20170205814 A1 - hereinafter Marsolek) in view of Hagenbuch (US Patent Number 5,327,347 - hereinafter Hagenbuch) in view of Kageyama (US Patent Number 6,484,078 B1 - hereinafter Kageyama).

9.	As per Claim 1, Marsolek teaches:
A method of directing the movement of a plurality of batch delivery systems delivering material from at least one loading area to at least one continuous material processor, comprising: determining a location of each of at least two of the plurality of batch delivery systems; determining a state of each of the located batch delivery systems [MARSOLEK reads on: Abstract, "A process management tool for managing transport of a material between a first location and a second location is disclosed. .. The graphical user interface includes a map indicative of a position of each of one or more transport vehicles with respect to the first location and the second location."; para 3, "After the base course is prepared during a road building operation or after the old surface course is removed during a resurfacing operation, fresh asphalt for the new surface course is laid down using a paving machine and compacted to form a strong, smooth road surface. In many cases, fresh asphalt is produced at a plant and delivered to the worksite in haul trucks while the asphalt is still at a high enough temperature to be effectively laid down and compacted. To ensure the paving process is able to run continuously and efficiently, a continuous and steady flow of fresh asphalt must be delivered to the paver. Thus, there are often several haul trucks participating in the asphalt transport process—while some trucks are picking up fresh material, others are already in transit to the paver with fresh material, while others are emptying their payload or have already done so and are returning to the plant." - a transport vehicle or truck is a batch delivery system; a paving machine is at least one continuous material processor; some trucks are picking up fresh material (at the plant), others are emptying their payload (at the worksite) is determining a location and state of at least two of the batch delivery systems; para 17, "Each haul truck 16 includes a bed 28 attached to frame 24 for carrying an amount of material, such as paving material (e.g., asphalt), from a first location, such as an asphalt production plant (“plant”) 30, to a second location, such as worksite 10."; para 91, " For example, in some embodiments, processor 67 is configured to generate a map 152 indicative of a position of each of one or more transport vehicles 154 with respect to a first location 156 and a second location 158. .. In other embodiments, first location 156 may be a different type of material storage facility, such as a quarry, a mine, a manufacturing facility, a material storage facility, etc. Second location 158 may be a worksite or a machine on the worksite, such as a paver or other machine configured to consume, utilize, or process the material being delivered."];
predicting an estimated time of arrival at the continuous material processor of a loaded batch delivery system in transit from the loading area to the continuous material processor [MARSOLEK reads on: para 59, "For instance, GUI 88 includes a graphical object 101 configured to display an amount of time until the next haul truck 16 arrives at paver 18 with fresh paving material. That is, location information associated with each haul truck 16 is received via an associated location device, which can be used in conjunction with the known location of paver 18 to determine the amount of time until the next haul truck 16 arrives at paver 18."; para 80, " For example, based on other information, such as the production rate of paver 18, the amount of material in hopper 32, and/or the number of trucks traveling between plant 30 and worksite 10 (as discussed above), off-board computer 68 determines a target arrival time for each haul truck 16 traveling to worksite 10 with fresh paving material. The target arrival time is an amount of time until a particular haul truck is needed to deliver material to paver 18. Based on a current location of each haul truck 16 (as determined by an associated location device configured to generate a location signal communicable to off-board computer 68), off-board computer 68 determines an actual estimated arrival time for each haul truck 16 at worksite 10."; para 94, "As explained above, map 152 shows the current location of one or more of transport vehicles 154 with respect to first and second locations 156, 158. In this way, GUI 150 enables the user to visualize the relative spacing (e.g., in distance) between certain transport vehicles 154 or between transport vehicles and first or second location 156, 158. When the current locations of transport vehicles 154 are updated (e.g., periodically, in real time, etc.), the user is able to also ascertain a relative timing between certain transport vehicles 154 or between transport vehicles and first and second location 156, 158."; para 99, "ETA object 182 is indicative of how much time is left until second transport vehicle 166 reaches a destination, such as first location 156 or second location 158."];
predicting a ... number of loaded batch delivery systems that will be located at the continuous material processor at a future time [MARSOLEK reads on: Fig. 8, TRUCK, TIME TO DESTINATION, CONTENTS, ASPHALT; para 4, "On the other hand, when too much fresh asphalt accumulates at the worksite, a queue of haul trucks may develop, which can create inconveniences at the worksite and reduce the overall efficiency of the operation (i.e., resulting in idle trucks waiting to dump their payload)."; para 62, "When plant 30 is some distance (and time) away from worksite 10, supervisors often wish to be informed of certain details and parameters relating to the supply chain of haul trucks 16 bringing material from plant 30 to worksite 10. To help provide supervisors with information about the supply chain, GUI 88 includes a graphical object 107 configured to convey one or more supply chain parameters in a clear and simple way. For instance, GUI 88 includes a graphical object 107a indicative of a number of haul trucks 16 that are traveling between plant 30 and worksite 10 with fresh paving material. This information allows supervisors to quickly understand, among other things, whether the supply chain is operating properly, whether pauses in production for lack of material are to be expected, or whether too much fresh material is in queue and is at risk of excessive cooling. A graphical object 107b is configured to identify the truck 16 currently at paver 18 to allow the supervisor to understand which truck 16 in the scheduled queue of truck[s] is currently filling hopper 32. A graphical object 107c is configured to identify the truck currently being loaded with fresh material at plant 30 and its estimated arrival time at jobsite 10. This information allows the supervisor to understand quickly how far along in the production process plant 30 is with respect to the scheduled production plan and how much time haul trucks 16 are currently taking to reach jobsite 10. Information conveyed by graphical objects 107a-c are determined, for example, based on other supply chain parameters, such as the locations (e.g., as determined by a location device) and groundspeeds (e.g., as determined by a location device or speed sensor) of haul trucks 16."]; ... 
... at the continuous material processor [MARSOLEK, above]; 
predicting a time when the continuous material processor will be in a No-Material state; and directing the movement of at least one of the plurality of batch delivery systems to minimize at least one of the estimated idle time and the time when the continuous material processor will be in the No-Material state [MARSOLEK reads on: para 60, "In some embodiments, GUI 88 includes a graphical object 103a indicative of a fill level of hopper 32 and a graphical object 103b indicative of an amount of time until hopper 32 will become empty. An amount of material remaining in hopper 32 is determined, for example, based on the signal generated by production monitoring system 74, which is then used in connection with the production rate of paver 18 to determine an amount of time remaining until hopper 32 becomes empty. Graphical objects 103a and 103b are configured to convey the remaining amount of material and remaining time, respectively, so the supervisor can quickly and easily understand how much material is in hopper 32 and for how long paver 18 can continue production without having to pause to refill hopper 32. Information provided by graphical objects 103a and 103b in conjunction with the information provided by graphical object 101 allows a supervisor to quickly and easily decide whether and to what extent the groundspeed of paver 18 or of the next haul truck 16 should be adjusted (if possible) to minimize downtime and asphalt cooling time."; para 61, "In the even that production is paused and paver 18 is stopped, GUI 88 includes a graphical object 105 that is indicative of an amount of time that paver 18 has been stopped and continues to sit idly. .. Graphical object 105 is configured to convey the amount of time during which the groundspeed of paver 18 is zero (i.e., an idle time)."].
Marsolek does not explicitly teach, but Hagenbuch teaches:
... estimating an idle time for at least one of the predicted ... number of loaded batch delivery systems [HAGENBUCH reads on: Col. 47, lines 22-41 "In the Loading and Queuing Routine of FIG. 23, the data indicating a change in gears is used to update hauling cycle data in the primary files of FIGS. 19a-19b. In steps 1466 and 1468 the Routine checks to determine if the vehicle is in neutral or if it is moving. If the vehicle is in neutral or if it is in gear but not moving, the flowchart checks the present location data for the vehicle at step 1470. If the present location is the location to which the vehicle has been dispatched by the central station 155, the return time haul segment (FIG. 19c) is calculated at step 1472 and queuing time is initiated at step 1474. By recognizing when a vehicle has reached its intended destination such as a loader 160, the central station 155 can find actual return time for each vehicle--i.e., the time to go from one signpost to another. The time spent waiting at a signpost location is separated from the return time and identified as "queuing" time. Typically, queuing time accumulates while a vehicle is waiting in line at a loader site to be serviced by the loader 160 or at a dump site to dump."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek to incorporate the teachings of Hagenbuch in the same field of endeavor of transporting material to include estimating an idle time for the predicted number of loaded batch delivery systems. The motivation for doing this would have been to improve the transportation of material of Marsolek by efficiently using trucks. See Hagenbuch, Paragraph 2, "The invention generally relates to the measuring of operating parameters of haulage vehicles and, more particularly, to the measuring and acquisition of data indicative of hauling conditions for haulage vehicles and collecting the data to create a historical data base for use in vehicle management.".
Marsolek in view of Hagenbuch does not explicitly teach, but Kageyama teaches the total number of batch delivery systems:
... total [KAGEYAMA reads on: Col. 13, lines 42-50 "Next, the number of vehicles waiting after the unit time (Nreach (n)-Ncapacity (n)) is found for each hopper n. The total number of vehicles waiting Nwait is found as in the following equation (2)
Nwait=.SIGMA.{Nreach(n)-Ncapacity(n)} (2)
The total value Nwait is the number of vehicles waiting at all hoppers 50, 50' after a unit time from the current time."] ... 
... total [KAGEYAMA, as above] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch to incorporate the teachings of Kageyama in the same field of endeavor of transporting material to include total (number of batch delivery systems). The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch by efficiently using trucks. See Kageyama, Abstract, "Working efficiency is improved without wasted activity of vehicles by enabling prompt change of a travel route at a time when it becomes necessary to change the travel route of a vehicle. A monitor station changes a worksite towards which a vehicle should travel from a worksite 60a to a worksite 60a' on the basis of a result of monitoring current positions of a plurality of vehicles and current status of a plurality of worksites.".

10.	As per Claim 2, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 1, wherein said directing the movement of at least one of the plurality of batch delivery systems further comprises directing the movement of at least one of the plurality of batch delivery systems [as above, Claim 1] to 
Marsolek further teaches:
... and the time when the continuous material processor will be in the No-Material state [MARSOLEK reads on: para 60, 61, as above, Claim 1].
Marsolek does not explicitly teach, but Hagenbuch further teaches:
minimize both the estimated idle time [HAGENBUCH reads on: Col. 47, lines 22-41, as above, Claim 1; Col. 7, lines 29-32 "Efficiency can be increased by optimizing load weights, minimizing transit times and carefully using collected data for scheduling needed maintenance."; Col. 27, lines 14-18 "This signal, together with a gear change signal and a load signal (discussed in connection with FIGS. 14j-14k), provide sufficient information to a central station for it to control the distribution of trucks 11 to minimize cycle time."; Col. 39, lines 30-37 "Once the central station 155 has determined which loader will minimize the time of a haul cycle .."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch to incorporate the further teachings of Hagenbuch in the same field of endeavor of transporting material to include minimize both the estimated idle time. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch by efficiently using trucks. 

11.	As per Claim 3, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 1 [as above], further comprising 
Marsolek further teaches:
predicting an estimated time of arrival at the loading area of an empty batch delivery system in transit from the continuous material processor to the loading area [MARSOLEK reads on: Fig. 8, JOB #15432, 0001A TIME TO PLANT:23 MIN, CONTENTS: EMPTY - TIME TO PLANT is predicting an estimated time of arrival; para 3, "Thus, there are often several haul trucks participating in the asphalt transport process—while some trucks are picking up fresh material, others are already in transit to the paver with fresh material, while others are emptying their payload or have already done so and are returning to the plant."; para 5, "The empty truck is added to an inbound manifest of the plant, and an estimated time of arrival of the truck at the plant is determined."; para 17, "Each haul truck 16 includes a bed 28 attached to frame 24 for carrying an amount of material, such as paving material (e.g., asphalt), from a first location, such as an asphalt production plant (“plant”) 30, to a second location, such as worksite 10."; para 45, "A controller within the system can receive location data and other operating parameters relating to each machine and the plant. The controller is configured to generate graphical images on a display device based on the received information. The graphical images are configured to qualitatively and/or quantitatively convey the information from each machine and from the plant to allow operators and supervisors to quickly visualize and understand the state of operations on the worksite."; para 91, "For example, in some embodiments, processor 67 is configured to generate a map 152 indicative of a position of each of one or more transport vehicles 154 with respect to a first location 156 and a second location 158."; para 99, "ETA object 182 is indicative of how much time is left until second transport vehicle 166 reaches a destination, such as first location 156 or second location 158."]; para 104, " In some embodiments, graphical objects 186 also includes an ETA object 191. ETA object 191 is indicative of how much time is left until first transport vehicle 164 reaches a destination, such as first location 156 or second location 158. .. In this way, ETA object 191 enables a supervisor or truck operator to quickly and easily ascertain how must time remains until first transport vehicle 164 reaches its destination."; para 105, "Vehicle information object 192 includes information associated with the selected transport vehicle (i.e., the transport vehicle selected via map 152), such as, but not limited to vehicle ID information, distance information (e.g., to or from a location or destination), time information (e.g., time to a location, destination, or to another vehicle), content or payload information (e.g., asphalt information), and vehicle specification information (e.g., model type, size, payload capacity, weight rating, etc.)."].

12.	As per Claim 4, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 2, wherein said directing [as above, Claim 1] comprises
Marsolek does not explicitly teach, but Hagenbuch further teaches:
assigning a destination to at least one of the loaded batch delivery systems [HAGENBUCH reads on: Col. 39, lines 9-51 "If the present status indicates the vehicle requires a dispatch instruction for its next destination, the central station makes a decision based on its data base and transmits by way of transceiver 155a (FIG. 17) a data frame as illustrated in FIG. 16b, containing a particular equipment number the central station wishes to address and a particular destination I.D. which the central station wishes to direct the vehicle. Obviously, whether the data frame includes load or dump data indications depends on whether the dump switch 109 has been activated or whether a first bucket has been added. As will be explained in greater detail in connection with FIGS. 21-24, the central station 155 receives the data in the data frame from the vehicles 11 and concludes from the data which loader 160 can provide the quickest load cycle time for a vehicle now loading and therefore ready for instructions and/or directions to a dump site and subsequent load site. Alternatively, designation of a loader 160 can wait until the vehicle 11 has reached its commanded dumpsite. Once the central station 155 has determined which loader will minimize the time of a haul cycle and/or which dump site is the proper one, the central station transmits by way of transceiver 155a (FIG. 17) the data frame containing a particular vehicle number the central station wishes to address and a particular loader or dump site number to which the central station wishes to direct the vehicle. Each vehicle receives the data frame from the central station 155, but only the vehicle having the same vehicle number as the number transmitted will respond to the data containing the loader/dump site destination number. When the vehicle number and the vehicle data number correspond, the loader/dump site or other site designation number transmitted with the vehicle number is either displayed on the LED display of the designated vehicle or printed as hard copy on the vehicle's printer 117. From the destination number, the vehicle operator knows which loader to go to for his next task. For example, the central station 155 delivers loading area destination data to a hauling vehicle in an open-pit mining operation after the vehicle has dumped its load."; Col. 46, lines 42-45 " If the shift data detected in step 1434 is a forward shift and if a full load is carried by the vehicle, step 1444 branches the flowchart to step 1440 where the computer decides which dump site to send the vehicle."]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama to incorporate the further teachings of Hagenbuch in the same field of endeavor of transporting material to include assigning a destination to at least one of the loaded batch delivery systems. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama by efficiently using trucks. 

13.	As per Claim 5, Marsolek in view of Hagenbuch in view of Kageyama teaches:
Marsolek does not explicitly teach, but Hagenbuch further teaches:
minimize both the estimated idle time [HAGENBUCH reads on: Col. 47, lines 22-41, as above, Claim 1; Col. 7, lines 29-32 "Efficiency can be increased by optimizing load weights, minimizing transit times and carefully using collected data for scheduling needed maintenance."; Col. 27, lines 14-18 "This signal, together with a gear change signal and a load signal (discussed in connection with FIGS. 14j-14k), provide sufficient information to a central station for it to control the distribution of trucks 11 to minimize cycle time."; Col. 39, lines 30-37 "Once the central station 155 has determined which loader will minimize the time of a haul cycle .."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama to incorporate the further teachings of Hagenbuch in the same field of endeavor of transporting material to include minimize both the estimated idle time. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama by efficiently using trucks. 

14.	As per Claim 7, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 1, wherein said predicting when the continuous material processor will be in the No-Material state [as above, Claim 1] comprises 
Marsolek further teaches:
predicting a level of a surge bin operatively associated with the continuous material processor [MARSOLEK reads on: para 18, "Paver 18 may be a wheeled or tracked machine equipped with a hopper 32 at a front side of paver 18 for storing paving material to be deposited onto work surface 14. Material from hopper 32 is moved via a conveyor system to a rear side of paver 18 where the material is deposited onto work surface 14. Hopper 32 includes an open top side configured to receive additional material from haul truck 16 to replace deposited material."; para 60, "In some embodiments, GUI 88 includes a graphical object 103a indicative of a fill level of hopper 32 and a graphical object 103b indicative of an amount of time until hopper 32 will become empty. .. Graphical objects 103a and 103b are configured to convey the remaining amount of material and remaining time, respectively, so the supervisor can quickly and easily understand how much material is in hopper 32 and for how long paver 18 can continue production without having to pause to refill hopper 32."].

15.	As per Claim 8, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 1 [as above], further comprising 
Marsolek further teaches:
predicting when the continuous material processor will be in an Accepting Material state [MARSOLEK reads on: para 60, "Graphical objects 103a and 103b are configured to convey the remaining amount of material and remaining time, respectively, so the supervisor can quickly and easily understand how much material is in hopper 32 and for how long paver 18 can continue production without having to pause to refill hopper 32."].

16.	As per Claim 9, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 8, wherein said predicting when the continuous material processor will be in the Accepting Material state [as above, Claim 8] comprises 
Marsolek further teaches:
predicting a level of a surge bin operatively associated with the continuous material processor [MARSOLEK reads on: para 60, as above, Claim 7].

17.	As per Claim 10, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 1 [as above], further comprising: 
Marsolek does not explicitly teach, but Hagenbuch further teaches:
determining when at least one of the plurality of batch delivery system is in at least one of a Down state or a Delayed state; and predicting a time remaining in the at least one of the Down state or the Delayed state [HAGENBUCH reads on: Col. 58, lines 44-61 "When a vehicle goes out of service because of a breakdown, driver rest or the like, the central station 155 dispatches new available vehicles to the loading area previously transmitted to the parked vehicle and then transmits to the parked vehicle a new updated loading location. This procedure is repeated until the parked vehicle is indicated as being back in service by data indicating such things as the shifting of gears. If no data has been received, at the end of the time period selected by the vehicle driver as his break time or down time, the central station 155 will flash the vehicle number to the operator of the central station. The central station operator may contact, via conventional two-way radio, the vehicle driver to check on the vehicle's status. If the central operator finds the vehicle is still down for whatever reason, he may call up the vehicle number and indicate how many more minutes the vehicle will be down."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama to incorporate the further teachings of Hagenbuch in the same field of endeavor of transporting material to include determining when at least one of the plurality of batch delivery system is in at least one of a Down state or a Delayed state; and predicting a time remaining in the at least one of the Down state or the Delayed state. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama by efficiently using trucks. 

18.	As per Claim 11, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 10 wherein said predicting the time remaining in the at least one of the Down state or the Delayed state [as above, Claim 10] is 
Marsolek further teaches:
based on historical data [MARSOLEK reads on: para 23, "Control system 50 includes one or more (e.g., a plurality of) machine control systems, each being configured to gather and process machine data, such as current and historical operating parameters, and allow operators and supervisors to view the data and respond by manipulating current operating parameters."].

19.	As per Claim 12, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 1 [as above], further comprising: ...
... wherein said predicting the total number of loaded batch delivery systems that will be located at the continuous material processor at the future time [as above, Claim 1] is ... 
Marsolek does not explicitly teach, but Hagenbuch further teaches:
predicting a dump location for at least one empty batch delivery system in transit to the loading area; and ...  based on the predicted dump location for the at least one empty batch delivery system in transit to the loading area [HAGENBUCH reads on: Fig. 15b, IN-TRANSIT AREA 1, DUMP AREA 1, DUMP AREA 2, LOADING AREA 1 .. LOADING AREA N; Col. 41, lines 38-54 "The central station 155 or base station may use its data base developed from information downloaded to it from the various on-board weighing devices to develop a dispatch signal for each vehicle as it leaves a signpost location site. Specifically referring to FIGS. 15a and 15b, the central station 155 includes means for determining the loading area (n) that is the least busy and means for dispatching the vehicle to that area. The data base developed by the central station 155 includes records of elapsed times for different segments of a haul cycle. Preferably, these segments include 1) loading time, 2) loaded haul time, 3) actual return time and 4) queuing time at the loading site. A complete haul cycle is defined as a completed round trip from a load site to a dump site and back to the load site or from a dump site to a load site and back to a dump site."; Col. 43, line 29- Col. 44, line 4 As a particular example of the application of the four primary files in the master data base, if a mine has ten 170-ton Haulpak vehicles and ten 120-ton Euclid vehicles, then the central station 155 will have an underlying data base including historical subfiles for each vehicle. .. Then, as each respective vehicle generates data, its corresponding historical subfile and the appropriate cells in the primary data files are updated. Data from the primary files may be used to dispatch the vehicles to particular locations and thereby control fleet movement to achieve a desired goal. ..  From this additional data, certain load sites may be given preference in dispatch decisions in order to control the blend of ore at a dump site."].
 At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama to incorporate the further teachings of Hagenbuch in the same field of endeavor of transporting material to include predicting a dump location for at least one empty batch delivery system in transit to the loading area; based on the predicted dump location for the at least one empty batch delivery system in transit to the loading area. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama by efficiently using trucks. 

20.	As per Claim 13, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 12, wherein said predicting the dump location [as above, Claim 12] further comprises
Marsolek does not explicitly teach, but Hagenbuch further teaches:
predicting a material type to be loaded into the empty batch delivery system at the loading area, the predicted dump location being based on the predicted material type [HAGENBUCH, Col. 43, line 29- Col. 44, as above, Claim 12].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama to incorporate the further teachings of Hagenbuch in the same field of endeavor of transporting material to include predicting a material type to be loaded into the empty batch delivery system at the loading area, the predicted dump location being based on the predicted material type. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama by efficiently using trucks. 

21.	As per Claim 14, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 13 [as above], further comprising: ... 
... wherein said predicting the total number of loaded batch delivery systems that will be located at the continuous material processor at the future time [as above, Claim 1] is ... 
Marsolek further teaches:
determining a material type actually loaded into the empty batch delivery system [MARSOLEK reads on: para 22, "Generally, haul trucks 16 transport hot asphalt from plant 30 to worksite 10 so that when the asphalt is loaded into paver 18, the temperature of the asphalt is still high enough to be properly deposited and compacted."]; 
Marsolek does not explicitly teach, but Hagenbuch further teaches:
assigning a destination to the loaded batch delivery system based on the material type actually loaded; and ... based on the assigned destination of the loaded batch delivery system [HAGENBUCH reads on: Col. 43, line 29- Col. 44, as above, Claim 12]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama to incorporate the further teachings of Hagenbuch in the same field of endeavor of transporting material to include assigning a destination to the loaded batch delivery system based on the material type actually loaded; based on the assigned destination of the loaded batch delivery system. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama by efficiently using trucks. 

22.	As per Claim 16, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 1 [as above], wherein 
Marsolek further teaches:
the state of each of at least two of the plurality of batch delivery systems [MARSOLEK reads on: para 3, as above, Claim 1] comprises 
one or more selected from the group consisting of an Idle in Queue state [MARSOLEK reads on: para 4, "On the other hand, when too much fresh asphalt accumulates at the worksite, a queue of haul trucks may develop, which can create inconveniences at the worksite and reduce the overall efficiency of the operation (i.e., resulting in idle trucks waiting to dump their payload)."], a Spot state, an Idle at Equipment Face state, a Loading state, and a Dumping state.

23.	As per Claim 26, Marsolek teaches:
A system for directing the movement of a plurality of batch delivery systems, the batch delivery systems delivering material from at least one loading area to at least one continuous material processor, comprising: means for determining a location of each of at least two of the plurality of batch delivery systems; means for determining a state of each of the located batch delivery systems [MARSOLEK reads on: Abstract, "A process management tool for managing transport of a material between a first location and a second location is disclosed. .. The graphical user interface includes a map indicative of a position of each of one or more transport vehicles with respect to the first location and the second location."; Fig. 2, control system 52a, 52b; para 3, "After the base course is prepared during a road building operation or after the old surface course is removed during a resurfacing operation, fresh asphalt for the new surface course is laid down using a paving machine and compacted to form a strong, smooth road surface. In many cases, fresh asphalt is produced at a plant and delivered to the worksite in haul trucks while the asphalt is still at a high enough temperature to be effectively laid down and compacted. To ensure the paving process is able to run continuously and efficiently, a continuous and steady flow of fresh asphalt must be delivered to the paver. Thus, there are often several haul trucks participating in the asphalt transport process—while some trucks are picking up fresh material, others are already in transit to the paver with fresh material, while others are emptying their payload or have already done so and are returning to the plant." - a transport vehicle or truck is a batch delivery system; a paving machine is at least one continuous material processor; some trucks are picking up fresh material (at the plant), others are emptying their payload (at the worksite) is determining a location and state of at least two of the batch delivery systems; para 17, "Each haul truck 16 includes a bed 28 attached to frame 24 for carrying an amount of material, such as paving material (e.g., asphalt), from a first location, such as an asphalt production plant (“plant”) 30, to a second location, such as worksite 10."; para 91, " For example, in some embodiments, processor 67 is configured to generate a map 152 indicative of a position of each of one or more transport vehicles 154 with respect to a first location 156 and a second location 158. .. In other embodiments, first location 156 may be a different type of material storage facility, such as a quarry, a mine, a manufacturing facility, a material storage facility, etc. Second location 158 may be a worksite or a machine on the worksite, such as a paver or other machine configured to consume, utilize, or process the material being delivered."; para 24, "For example, FIG. 2 shows a first machine control system 52a associated with paver 18 and a second machine control system 52b associated with compactor 20. It is noted that although FIG. 2 only shows machine control systems 52a, 52b, other machines, such as haul trucks 16, and plant 30 may each include a similar associated control system."; para 47, "During a road surfacing operation, it is often a supervisor's responsibility to coordinate a plurality of machines (e.g., machines 12) for performing a paving operation on a worksite (e.g., worksite 10). To help coordinate machines 12, the supervisor is provided with access to a computer, such as off-board computer 68, from anywhere on or away from worksite 10 that is configured to provide operational information about each machine 12. .. For instance, each data message may contain GPS coordinates (e.g., generated by locating device 70a, 70b) and an associated machine ID."; para 92, "Map 152 is a graphical map configured to show the current locations of transport vehicles 154 with respect to one another and to first and second locations 156, 158. In some embodiments, map 152 is an interactive map configured to allow the user to zoom in or out (e.g., using input device(s) 64c) to change the area of view on the map. That is, the user is able to change the amount of area visible on map 152, allowing the user to see more or fewer transport vehicles 154 and/or other locations. In some embodiments, map 152 is associated with a commercially available GPS device or program and is configured to show other nearby traffic, roads, landmarks, and or other features."; para 96, "In some embodiments, GUI 150 includes one or more graphical objects 170 indicative of a spacing between first transport vehicle 164 and second transport vehicle 166. In some embodiments, graphical objects 170 includes a truck ID object 172, position object 174, distance object 176, speed object 178, separation time object 180, and/or estimated time of arrival (ETA) object 182. Truck ID object 172 is indicative of identifying information (e.g., ID number, name, serial number, alphanumeric string of characters, etc.) associated with second transport vehicle 166. Position object 174 is configured to indicate the relative position of second transport vehicle 166 with respect to first transport vehicle 164. .. Distance object 176 may be configured to indicate the separation distance (e.g., determined by processor 67 based on GPS locations, a dedicated GPS device or program, etc.) .."]; ...
The remainder of the Claim rejected under the same rationale as Claim 1, as above.

24.	As per Claim 27, Marsolek teaches:
A system for directing the movement of a plurality of batch delivery systems delivering material from at least one loading area to at least one continuous material processor [MARSOLEK reads on: Abstract, "A process management tool for managing transport of a material between a first location and a second location is disclosed. .. The graphical user interface includes a map indicative of a position of each of one or more transport vehicles with respect to the first location and the second location."; para 3, "After the base course is prepared during a road building operation or after the old surface course is removed during a resurfacing operation, fresh asphalt for the new surface course is laid down using a paving machine and compacted to form a strong, smooth road surface. In many cases, fresh asphalt is produced at a plant and delivered to the worksite in haul trucks while the asphalt is still at a high enough temperature to be effectively laid down and compacted. To ensure the paving process is able to run continuously and efficiently, a continuous and steady flow of fresh asphalt must be delivered to the paver. Thus, there are often several haul trucks participating in the asphalt transport process—while some trucks are picking up fresh material, others are already in transit to the paver with fresh material, while others are emptying their payload or have already done so and are returning to the plant." - a transport vehicle or truck is a batch delivery system; a paving machine is at least one continuous material processor; some trucks are picking up fresh material (at the plant), others are emptying their payload (at the worksite) is delivering material from at least one loading area to at least one continuous material processor], comprising:
a network [MARSOLEK reads on: para 33, "The direct data link may include an Ethernet connection, a connected area network (CAN), or another data link known in the art. The wireless communications may include one or more of satellite, cellular, Bluetooth, WiFi, infrared, and any other type of wireless communications that enables communication device 80a to exchange information."; para 44, "The server is accessible via communication hardware, such as communication devices 80a, 80b, and/or in conjunction with other communication networks, such as the Internet."; para 108, "The message is then communicated to the intended transport vehicle and/or other transport vehicles via a communication network, such as control system 50 (referring to FIG. 2)."];
a plurality of sensors operatively associated with each of said plurality of batch delivery systems and said network, said plurality of sensors sensing at least a position and a state of each of the plurality of batch delivery systems [MARSOLEK reads on: para 28, "Control system 52a includes a locating device 70a configured to determine a two- or three-dimensional location of paver 18 with respect to a global or local coordinate system. For example, locating device 70a is configured to receive location signals from one or more (e.g., a plurality of) satellites associated with a global navigation satellite system (GNSS), such as Navstar Global Positioning System (GPS), GLONASS, Galileo, Beidou, etc."; para 29, "Control system 52a includes one or more sensors 72a (only one shown), each being associated with an operating parameter or an actuator for carrying out commands from operators and supervisors received via control devices 38. Sensors 72a generate signals indicative of, for example, an operating parameter (e.g., a temperature, a pressure, a fluid level, etc.) or an actuator position that may be used to determine other information about paver 18, such as one or more other operating parameters. Sensors 72a may include a speed sensor configured to generate a signal indicative of the groundspeed of paver 18. Sensors 72a may also include a temperature sensor configured to generate a signal indicative of a temperature of asphalt in hopper 32. It is understood that sensors 72a may include other types of sensors configured to generate signals indicative of other operating parameters associated with paver 18 for determine current operating parameters and/or tracking operating parameters over a period of operating time."; para 47, "During a road surfacing operation, it is often a supervisor's responsibility to coordinate a plurality of machines (e.g., machines 12) for performing a paving operation on a worksite (e.g., worksite 10). To help coordinate machines 12, the supervisor is provided with access to a computer, such as off-board computer 68, from anywhere on or away from worksite 10 that is configured to provide operational information about each machine 12. .. For instance, each data message may contain GPS coordinates (e.g., generated by locating device 70a, 70b) and an associated machine ID.";  para 62, " A graphical object 107c is configured to identify the truck currently being loaded with fresh material at plant 30 and its estimated arrival time at jobsite 10. .. Information conveyed by graphical objects 107a-c are determined, for example, based on other supply chain parameters, such as the locations (e.g., as determined by a location device) and groundspeeds (e.g., as determined by a location device or speed sensor) of haul trucks 16." - location device, speed sensor are said plurality of sensors sensing at least a position and a state of each of the plurality of batch delivery systems];
a processing system operatively associated with said network, said processing system [MARSOLEK reads on: Fig. 2, control system 52a, 52b; para 24, "For example, FIG. 2 shows a first machine control system 52a associated with paver 18 and a second machine control system 52b associated with compactor 20. It is noted that although FIG. 2 only shows machine control systems 52a, 52b, other machines, such as haul trucks 16, and plant 30 may each include a similar associated control system."] being configured to:
determine the location and state of each of at least two of the plurality of batch delivery systems [MARSOLEK reads on: Fig. 8, TRUCK, TIME TO DESTINATION, CONTENTS, ASPHALT; para 17, "Each haul truck 16 includes a bed 28 attached to frame 24 for carrying an amount of material, such as paving material (e.g., asphalt), from a first location, such as an asphalt production plant (“plant”) 30, to a second location, such as worksite 10."; para 62, as above; para 91, "For example, in some embodiments, processor 67 is configured to generate a map 152 indicative of a position of each of one or more transport vehicles 154 with respect to a first location 156 and a second location 158."]; ...  
... that will be located at the continuous material processor at a future time based at least on the location and state of each of the at least two batch delivery systems [MARSOLEK reads on: Fig. 8, as above; para 4, "On the other hand, when too much fresh asphalt accumulates at the worksite, a queue of haul trucks may develop, which can create inconveniences at the worksite and reduce the overall efficiency of the operation (i.e., resulting in idle trucks waiting to dump their payload)."; para 62, "When plant 30 is some distance (and time) away from worksite 10, supervisors often wish to be informed of certain details and parameters relating to the supply chain of haul trucks 16 bringing material from plant 30 to worksite 10. To help provide supervisors with information about the supply chain, GUI 88 includes a graphical object 107 configured to convey one or more supply chain parameters in a clear and simple way. For instance, GUI 88 includes a graphical object 107a indicative of a number of haul trucks 16 that are traveling between plant 30 and worksite 10 with fresh paving material. This information allows supervisors to quickly understand, among other things, whether the supply chain is operating properly, whether pauses in production for lack of material are to be expected, or whether too much fresh material is in queue and is at risk of excessive cooling. A graphical object 107b is configured to identify the truck 16 currently at paver 18 to allow the supervisor to understand which truck 16 in the scheduled queue of truck[s] is currently filling hopper 32. A graphical object 107c is configured to identify the truck currently being loaded with fresh material at plant 30 and its estimated arrival time at jobsite 10. This information allows the supervisor to understand quickly how far along in the production process plant 30 is with respect to the scheduled production plan and how much time haul trucks 16 are currently taking to reach jobsite 10. Information conveyed by graphical objects 107a-c are determined, for example, based on other supply chain parameters, such as the locations (e.g., as determined by a location device) and groundspeeds (e.g., as determined by a location device or speed sensor) of haul trucks 16."]; and
predict a time when the continuous material processor will be in a No-Material state; and a director operatively associated with said plurality of batch delivery systems and said processing system, said director directing the movement of at least one of the plurality of batch delivery systems to minimize at least one of the estimated idle time and the time when the continuous material processor will be in the No-Material state [MARSOLEK reads on: para 60, "In some embodiments, GUI 88 includes a graphical object 103a indicative of a fill level of hopper 32 and a graphical object 103b indicative of an amount of time until hopper 32 will become empty. An amount of material remaining in hopper 32 is determined, for example, based on the signal generated by production monitoring system 74, which is then used in connection with the production rate of paver 18 to determine an amount of time remaining until hopper 32 becomes empty. Graphical objects 103a and 103b are configured to convey the remaining amount of material and remaining time, respectively, so the supervisor can quickly and easily understand how much material is in hopper 32 and for how long paver 18 can continue production without having to pause to refill hopper 32. Information provided by graphical objects 103a and 103b in conjunction with the information provided by graphical object 101 allows a supervisor to quickly and easily decide whether and to what extent the groundspeed of paver 18 or of the next haul truck 16 should be adjusted (if possible) to minimize downtime and asphalt cooling time."; para 61, "In the even that production is paused and paver 18 is stopped, GUI 88 includes a graphical object 105 that is indicative of an amount of time that paver 18 has been stopped and continues to sit idly. .. Graphical object 105 is configured to convey the amount of time during which the groundspeed of paver 18 is zero (i.e., an idle time)."; para 96, "In some embodiments, GUI 150 includes one or more graphical objects 170 indicative of a spacing between first transport vehicle 164 and second transport vehicle 166. In some embodiments, graphical objects 170 includes a truck ID object 172, position object 174, distance object 176, speed object 178, separation time object 180, and/or estimated time of arrival (ETA) object 182. Truck ID object 172 is indicative of identifying information (e.g., ID number, name, serial number, alphanumeric string of characters, etc.) associated with second transport vehicle 166. Position object 174 is configured to indicate the relative position of second transport vehicle 166 with respect to first transport vehicle 164. .. Distance object 176 may be configured to indicate the separation distance (e.g., determined by processor 67 based on GPS locations, a dedicated GPS device or program, etc.) .. A supervisory or truck operator can use this information to quickly determine whether a distance spacing between first transport vehicle 164 and another vehicle is permissible or whether it should be adjusted."; para 102, "GUI 150 also includes graphical objects 186 indicative of parameters associated with first transport vehicle 164. Graphical objects 186 include a speed object 188 indicative of a speed of first transport vehicle 164. ..  In this way, speed object 188 enables a supervisor or truck operator to quickly and easily understand how quickly first transport vehicle 164 is moving and/or whether and to what extent first transport vehicle 164 is travelling faster or slower than planned or desired. In this way, speed object 188 enables a supervisor or operator to understand how to control or direct the control of first transport vehicle 164 to ensure a timely arrival."].
Marsolek does not explicitly teach, but Hagenbuch teaches:
... estimate an idle time for at least one of a predicted ... number of loaded batch delivery systems [HAGENBUCH reads on: Col. 47, lines 22-41 "In the Loading and Queuing Routine of FIG. 23, the data indicating a change in gears is used to update hauling cycle data in the primary files of FIGS. 19a-19b. In steps 1466 and 1468 the Routine checks to determine if the vehicle is in neutral or if it is moving. If the vehicle is in neutral or if it is in gear but not moving, the flowchart checks the present location data for the vehicle at step 1470. If the present location is the location to which the vehicle has been dispatched by the central station 155, the return time haul segment (FIG. 19c) is calculated at step 1472 and queuing time is initiated at step 1474. By recognizing when a vehicle has reached its intended destination such as a loader 160, the central station 155 can find actual return time for each vehicle--i.e., the time to go from one signpost to another. The time spent waiting at a signpost location is separated from the return time and identified as "queuing" time. Typically, queuing time accumulates while a vehicle is waiting in line at a loader site to be serviced by the loader 160 or at a dump site to dump."] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek to incorporate the teachings of Hagenbuch in the same field of endeavor of transporting material to include estimate an idle time for a predicted number of loaded batch delivery systems. The motivation for doing this would have been to improve the transportation of material of Marsolek by efficiently using trucks.
The remainder of the Claim rejected under the same rationale as Claim 1, as above.

25.	Claims 6 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Marsolek in view of Hagenbuch in view of Kageyama in further view of Koti et al. (US Patent Publication Number 20190283765 A1 - hereinafter Koti).

26.	As per Claim 6, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 1 [as above], further comprising 
... total [as above, Claim 1] ... 
Marsolek in view of Hagenbuch in view of Kageyama does not explicitly teach, but Koti teaches:
directing the movement of at least one of the batch delivery systems to prevent the ... number of loaded batch delivery systems at the continuous material processor from exceeding a defined number at the future time [KOTI reads on: para 38, "For example, vehicle speed management controller 14 receives information from vehicle V1 and recommends an idle time t on a flat segment of the route, or at a distance before the high rolling resistance region or segment, to allow vehicle V2 to climb the hill or traverse the segment at maximum efficient speed and to reduce or eliminated idle time at the dropping station by controlling idle time t so that vehicle V2 also arrives after vehicle V1 drops its load at the dropping station, avoiding vehicle queuing at the dropping station."- avoiding vehicle queuing at the dropping station is directing the movement of at least one of the batch delivery systems to prevent the number of loaded batch delivery systems at the continuous material processor from exceeding a defined number at the future time].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama to incorporate the teachings of Koti in the same field of endeavor of transporting material to include directing the movement of at least one of the batch delivery systems to prevent the ... number of loaded batch delivery systems at the continuous material processor from exceeding a defined number at the future time. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama by efficiently delivering material. See Koti, Abstract, "Disclosed are various techniques to optimize load delivery management of multiple vehicles along [a] route.".

27.	As per Claim 15, Marsolek in view of Hagenbuch in view of Kageyama teaches:
The method of claim 1 [as above], further comprising: 
... total [as above, Claim 1] ... 
Marsolek further teaches:
... at least a prediction of the ... number of loaded batch delivery systems at the continuous material processor at each of a plurality of future times [MARSOLEK reads on: Fig. 8, paras 4, 62, as above, Claim 1]; and ... 
Marsolek in view of Hagenbuch in view of Kageyama does not explicitly teach, but Koti teaches:
generating a prediction window, said prediction window including ... determining an event horizon cutoff for the prediction window [KOTI reads on: para 53, "In certain embodiments, the vehicle speed management controller 14 determines if look ahead or horizon based information is available."; para 79, "In one embodiment, the one or more look ahead condition inputs include one or more of a distance window ahead of the vehicle, .."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama to incorporate the teachings of Koti in the same field of endeavor of transporting material to include generating a prediction window, said prediction window including determining an event horizon cutoff for the prediction window. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama by efficiently delivering material. 

28.	Claims 17-25 rejected under 35 U.S.C. 103 as being unpatentable over Marsolek in view of Hagenbuch in view of Kageyama in further view of Kirchhoff (US Patent Number 4,712,744 - hereinafter Kirchhoff).

29.	As per Claim 17, Marsolek teaches:
A method of directing the movement of a plurality of haul trucks in a mining operation [MARSOLEK reads on: Abstract, "A process management tool for managing transport of a material between a first location and a second location is disclosed. .. The graphical user interface includes a map indicative of a position of each of one or more transport vehicles with respect to the first location and the second location."; para 91, " For example, in some embodiments, processor 67 is configured to generate a map 152 indicative of a position of each of one or more transport vehicles 154 with respect to a first location 156 and a second location 158. .. In other embodiments, first location 156 may be a different type of material storage facility, such as a quarry, a mine, a manufacturing facility, a material storage facility, etc. Second location 158 may be a worksite or a machine on the worksite, such as a paver or other machine configured to consume, utilize, or process the material being delivered."], 
... determining a location of each of at least two of the plurality of haul trucks; determining a state of each of the located haul trucks [MARSOLEK reads on: para 3, "Thus, there are often several haul trucks participating in the asphalt transport process—while some trucks are picking up fresh material, others are already in transit to the paver with fresh material, while others are emptying their payload or have already done so and are returning to the plant." - some trucks are picking up fresh material (at the plant), others are emptying their payload (at the worksite) is determining a location of each of at least two of the plurality of haul trucks; para 91, as above];
predicting an estimated time of arrival [MARSOLEK below] ...
... of a loaded haul truck in transit from the loading area [MARSOLEK reads on: paras 59, 80, 94, 99, as above, Claim 1] ...
predicting a ... number of loaded haul trucks that will be located ... 
at a future time [MARSOLEK reads on: Fig. 8, paras 4, 62, as above, Claim 1]; ... 
... predicting a time when [MARSOLEK below] ...
... will be in a No-Material state; and directing the movement of at least one of the plurality of haul trucks to minimize at least one of the estimated idle time and the time when [MARSOLEK below] ... 
will be in the No-Material state [MARSOLEK reads on: paras 60, 61, as above, Claim 1].
Marsolek does not explicitly teach, but Hagenbuch teaches:
... the haul trucks delivering ore from at least one loading area to [HAGENBUCH reads on: Col. 44, lines 1-4 "Other factors may be integrated into the dispatch decisions in order to precisely control the mining of ore and the utilization of the vehicle fleet in a desired manner."] ... 
... estimating an idle time for at least one of the predicted ... number of loaded haul trucks [HAGENBUCH reads on: Col. 47 lines 22-41, as above, Claim 1] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek to incorporate the teachings of Hagenbuch in the same field of endeavor of transporting material to include the haul trucks delivering ore from at least one loading area, estimating an idle time for the predicted number of loaded haul trucks. The motivation for doing this would have been to improve the transportation of material of Marsolek by efficiently using trucks. 
Marsolek in view of Hagenbuch does not explicitly teach, but Kageyama teaches the total number of haul trucks:
... total [KAGEYAMA reads on: Col. 13, lines 42-50, as above, Claim 1] ... 
... total [KAGEYAMA, as above] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch to incorporate the teachings of Kageyama in the same field of endeavor of transporting material to include total (number of haul trucks). The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch by efficiently using trucks. 
Marsolek in view of Hagenbuch in view of Kageyama does not explicitly teach, but Kirchhoff teaches:
... at least one ore crusher [KIRCHHOFF reads on: Col. 1, lines 18-25 "In quarries and open-pit ore and coal mining, loose material brought by transport vehicles, particularly dump trucks or shovel loaders, is comminuted in crusher installations before it is transported away by a conveyance device, in particular a conveyor belt system. The size or capacity of the crusher is dependent in this connection on the loading capacity and the possible haulage cycles of the transport vehicles."], comprising: ... 
... at the ore crusher [KIRCHHOFF, as above] ...
... to the ore crusher [KIRCHHOFF, as above]; ...
... at the ore crusher [KIRCHHOFF, as above] ...
... at the ore crusher [KIRCHHOFF, as above]; ...
... the ore crusher [KIRCHHOFF, as above] ...
... the ore crusher [KIRCHHOFF, as above] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama to incorporate the teachings of Kirchhoff in the same field of endeavor of transporting material to include at least one ore crusher. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama by efficiently delivering material. See Kirchhoff, Abstract, "The invention concerns an apparatus for charging at least one top-loading crusher (1) with material which is fed batchwise by a plurality of transport vehicles (2) ..".

30.	As per Claim 18, Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff teaches:
The method of claim 17, wherein said directing the movement of at least one of the plurality of haul trucks [as above, Claim 17] further comprises 
Marsolek further teaches:
directing the movement of at least one of the plurality of haul trucks to minimize both the estimated idle time and the time when ... will be in the No-Material state [MARSOLEK reads on: para 60, 61, as above, Claim 1].
Marsolek in view of Hagenbuch in view of Kageyama does not explicitly teach, but Kirchhoff further teaches:
... the ore crusher [KIRCHHOFF reads on: Col. 1, lines 18-25, as above, Claim 17] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff to incorporate the further teachings of Kirchhoff in the same field of endeavor of transporting material to include the ore crusher. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff by efficiently delivering material. 

31.	As per Claim 19, Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff teaches:
The method of claim 17, wherein said directing [as above, Claim 17] comprises 
Marsolek does not explicitly teach, but Hagenbuch further teaches:
assigning a destination to one or more of the plurality of haul trucks selected from the group consisting of loaded haul trucks [HAGENBUCH reads on: Col. 39 lines 9-51, Col. 46 lines 42-45, as above, Claim 1] and empty haul trucks. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff to incorporate the further teachings of Hagenbuch in the same field of endeavor of transporting material to include assigning a destination to one or more of the plurality of haul trucks selected from the group consisting of loaded haul trucks. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff by efficiently delivering material. 

32.	As per Claim 20, Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff teaches:
The method of claim 17 [as above], further comprising 
Marsolek further teaches:
predicting when ... will be in at least one of a No-Material state or an Accepting Material state [MARSOLEK reads on: para 60, as above, Claim 8].
Marsolek in view of Hagenbuch in view of Kageyama does not explicitly teach, but Kirchhoff further teaches:
... the ore crusher [KIRCHHOFF reads on: Col. 1, lines 18-25, as above, Claim 17] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff to incorporate the further teachings of Kirchhoff in the same field of endeavor of transporting material to include the ore crusher. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff by efficiently delivering material. 

33.	As per Claim 21, Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff teaches:
The method of claim 20, wherein said predicting when the ore crusher will be in at least one of the No-material state or an Accepting Material state [as above, Claim 20] comprises 
Marsolek further teaches:
predicting a level of a surge bin operatively associated with [MARSOLEK reads on: para 60, as above, Claim 7] 
Marsolek in view of Hagenbuch in view of Kageyama does not explicitly teach, but Kirchhoff further teaches:
the ore crusher [KIRCHHOFF reads on: Col. 1, lines 18-25, as above, Claim 17]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff to incorporate the further teachings of Kirchhoff in the same field of endeavor of transporting material to include the ore crusher. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff by efficiently delivering material. 

34.	As per Claim 22, Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff teaches:
The method of claim 17 [as above], further comprising:
Marsolek does not explicitly teach, but Hagenbuch further teaches:
determining when at least one of the plurality of haul trucks is in at least one of a Down state or a Delayed state; and predicting a time remaining in the at least one of the Down sate or the Delayed state [HAGENBUCH reads on: Col. 58 lines 44-61, as above, Claim 10].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff to incorporate the further teachings of Hagenbuch in the same field of endeavor of transporting material to include determining when at least one of the plurality of haul trucks is in at least one of a Down state or a Delayed state; and predicting a time remaining in the at least one of the Down sate or the Delayed state. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff by efficiently using trucks. 

35.	As per Claim 23, Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff teaches:
The method of claim 17 [as above], further comprising: ... 
... wherein said predicting the total number of loaded haul trucks that will be located at the ore crusher at the future time [as above, Claim 17] is ... 
Marsolek does not explicitly teach, but Hagenbuch further teaches:
predicting a dump location for at least one empty haul truck in transit to the loading area; and ... based on the predicted dump location [HAGENBUCH reads on: Fig. 15b, Col. 41 lines 38-54, Col. 43, line 29- Col. 44, as above, Claim 12].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff to incorporate the further teachings of Hagenbuch in the same field of endeavor of transporting material to include predicting a dump location for at least one empty haul truck in transit to the loading area; based on the predicted dump location. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff by efficiently delivering material. 

36.	As per Claim 24, Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff teaches:
The method of claim 23, wherein said predicting the dump location [as above, Claim 23] further comprises 
Marsolek does not explicitly teach, but Hagenbuch further teaches:
predicting a material type to be loaded into the empty haul truck at the loading area, the predicted dump location being based on the predicted material type [HAGENBUCH, Col. 43, line 29- Col. 44, as above, Claim 12].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff to incorporate the further teachings of Hagenbuch in the same field of endeavor of transporting material to include predicting a material type to be loaded into the empty haul truck at the loading area, the predicted dump location being based on the predicted material type. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff by efficiently delivering material. 

37.	As per Claim 25, Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff teaches:
The method of claim 24 [as above], further comprising: ... 
... wherein said predicting the total number of loaded haul trucks that will be located at the ore crusher at the future time [as above, Claim 17] is ... 
Marsolek further teaches:
determining a material type actually loaded into the empty haul truck [MARSOLEK reads on: para 22, as above, Claim 14]; ... 
Marsolek does not explicitly teach, but Hagenbuch further teaches:
... assigning a destination to the loaded haul truck based on the material type actually loaded [HAGENBUCH reads on: Col. 43, line 29- Col. 44, as above, Claim 14]; and ... based on the assigned destination of the loaded haul truck [HAGENBUCH, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff to incorporate the further teachings of Hagenbuch in the same field of endeavor of transporting material to include assigning a destination to the loaded haul truck based on the material type actually loaded; based on the assigned destination of the loaded haul truck. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Hagenbuch in view of Kageyama in view of Kirchhoff by efficiently delivering material. 

38.	Claim 28 rejected under 35 U.S.C. 103 as being unpatentable over Marsolek in view of Kageyama in view of Koti.

39.	As per Claim 28, Marsolek teaches:
A non-transitory computer-readable storage medium having computer-executable instructions embodied thereon that, when executed by at least one computer processor cause the processor [MARSOLEK reads on: Fig. 2, Fig. 2, control system 52a, 52b; para 24, "For example, FIG. 2 shows a first machine control system 52a associated with paver 18 and a second machine control system 52b associated with compactor 20. It is noted that although FIG. 2 only shows machine control systems 52a, 52b, other machines, such as haul trucks 16, and plant 30 may each include a similar associated control system."; para 26, "In some embodiments, control device 62a is an off-board entity, such as an off-board computer 68 that includes input device 64c and display device 66c and is configured to include or communicate with machines 12 and plant 30."; para 27, "Off-board computer 68 includes a processor 67 configured to carry out operations consistent with the present disclosure, associated memory 69 (e.g., RAM, ROM, flash, magnetic disk or tape, etc.) containing instructions for carrying out operations consistent with the present disclosure, and communications equipment (e.g., hardware and software), such as communication device 80c, configured to allow off-board computer 68 to communicate data with other electronic devices via wired or wireless platforms (e.g., cellular, Bluetooth, Wi-Fi, infrared, etc.)."; para 34, "As used herein, the term “controller” (e.g., with reference to controller 82a and/or other controllers described herein) may embody a computing device (e.g., a computer) having a single microprocessor or multiple microprocessors, computer memory (e.g., non-transitory computer-readable medium), and/or other components configured to receive inputs from other components of control system 50 and generating output signals based on the inputs. For example, controllers may include a memory, a secondary storage device, a clock, and a processing hardware for accomplishing a task consistent with the present disclosure."] to:
determine the location and state of each of at least two of a plurality of batch delivery systems, the plurality of batch delivery systems delivering material from at least one loading area to at least one continuous material processor [MARSOLEK reads on: Abstract, "A process management tool for managing transport of a material between a first location and a second location is disclosed. .. The graphical user interface includes a map indicative of a position of each of one or more transport vehicles with respect to the first location and the second location."; Fig. 8, TRUCK, TIME TO DESTINATION, CONTENTS, ASPHALT; para 3, "After the base course is prepared during a road building operation or after the old surface course is removed during a resurfacing operation, fresh asphalt for the new surface course is laid down using a paving machine and compacted to form a strong, smooth road surface. In many cases, fresh asphalt is produced at a plant and delivered to the worksite in haul trucks while the asphalt is still at a high enough temperature to be effectively laid down and compacted. To ensure the paving process is able to run continuously and efficiently, a continuous and steady flow of fresh asphalt must be delivered to the paver. Thus, there are often several haul trucks participating in the asphalt transport process—while some trucks are picking up fresh material, others are already in transit to the paver with fresh material, while others are emptying their payload or have already done so and are returning to the plant." - a transport vehicle or truck is a batch delivery system; a paving machine is at least one continuous material processor; some trucks are picking up fresh material (at the plant), others are emptying their payload (at the worksite) is determining a location and state of at least two of the batch delivery systems; para 17, "Each haul truck 16 includes a bed 28 attached to frame 24 for carrying an amount of material, such as paving material (e.g., asphalt), from a first location, such as an asphalt production plant (“plant”) 30, to a second location, such as worksite 10."; para 91, " For example, in some embodiments, processor 67 is configured to generate a map 152 indicative of a position of each of one or more transport vehicles 154 with respect to a first location 156 and a second location 158. .. In other embodiments, first location 156 may be a different type of material storage facility, such as a quarry, a mine, a manufacturing facility, a material storage facility, etc. Second location 158 may be a worksite or a machine on the worksite, such as a paver or other machine configured to consume, utilize, or process the material being delivered."];
predict a ... number of loaded batch delivery systems that will be located at the continuous material processor at a future time based at least on the location and state of each of the at least two batch delivery systems [MARSOLEK reads on: Fig. 8, as above; para 4, "On the other hand, when too much fresh asphalt accumulates at the worksite, a queue of haul trucks may develop, which can create inconveniences at the worksite and reduce the overall efficiency of the operation (i.e., resulting in idle trucks waiting to dump their payload)."; para 62, "When plant 30 is some distance (and time) away from worksite 10, supervisors often wish to be informed of certain details and parameters relating to the supply chain of haul trucks 16 bringing material from plant 30 to worksite 10. To help provide supervisors with information about the supply chain, GUI 88 includes a graphical object 107 configured to convey one or more supply chain parameters in a clear and simple way. For instance, GUI 88 includes a graphical object 107a indicative of a number of haul trucks 16 that are traveling between plant 30 and worksite 10 with fresh paving material. This information allows supervisors to quickly understand, among other things, whether the supply chain is operating properly, whether pauses in production for lack of material are to be expected, or whether too much fresh material is in queue and is at risk of excessive cooling. A graphical object 107b is configured to identify the truck 16 currently at paver 18 to allow the supervisor to understand which truck 16 in the scheduled queue of truck[s] is currently filling hopper 32. A graphical object 107c is configured to identify the truck currently being loaded with fresh material at plant 30 and its estimated arrival time at jobsite 10. This information allows the supervisor to understand quickly how far along in the production process plant 30 is with respect to the scheduled production plan and how much time haul trucks 16 are currently taking to reach jobsite 10. Information conveyed by graphical objects 107a-c are determined, for example, based on other supply chain parameters, such as the locations (e.g., as determined by a location device) and groundspeeds (e.g., as determined by a location device or speed sensor) of haul trucks 16."]; and ...  
... including at least the predicted ... number of loaded batch delivery systems at the continuous material processor for at least the future time [MARSOLEK reads on: Fig. 8, paras 4, 62, as above].
Marsolek does not explicitly teach, but Kageyama teaches the total number of batch delivery systems:
... total [KAGEYAMA reads on: Col. 13, lines 42-50, as above, Claim 1] ... 
... total [KAGEYAMA, as above] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek to incorporate the teachings of Kageyama in the same field of endeavor of transporting material to include total (number of batch delivery systems). The motivation for doing this would have been to improve the transportation of material of Marsolek by efficiently using trucks. 
Marsolek in view of Kageyama does not explicitly teach, but Koti teaches:
... generate a prediction window, the prediction window [KOTI reads on: para 53, "In certain embodiments, the vehicle speed management controller 14 determines if look ahead or horizon based information is available."; para 79, "In one embodiment, the one or more look ahead condition inputs include one or more of a distance window ahead of the vehicle, .."] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Marsolek in view of Kageyama to incorporate the teachings of Koti in the same field of endeavor of transporting material to include generate a prediction window. The motivation for doing this would have been to improve the transportation of material of Marsolek in view of Kageyama by efficiently delivering material. 



Response to Arguments

40.	Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive and/or are moot in view of the new rejections necessitated by the amendments. 

41.	Applicant's arguments concerning the 35 U.S.C. 103 rejection pertain to amended language, and are moot in light of the new rejection incorporating Kageyama as a further reference.



Conclusion

42.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

43.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nakamura et al. (US Patent Publication 20180347479 A1) describes a system and method for taking into consideration a work waiting time and an engine load, to provide a haulage vehicle in which an improvement in terms of transportation efficiency and a reduction in fuel consumption is made possible.
Hill et al. (US Patent Publication 20210174279 A1) describes a system and method for directing mine operations including a flow planner and a dispatcher.
Subramanian et al. (US Patent Publication 20210117878 A1) discloses a paving system including a control system configured to determine and track paving progress for a paving project.

44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623